Citation Nr: 1509333	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from December 1968 to December 1971, from October 1976 to October 1980, and from May 1981 to June 1987.  He experienced combat in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is in receipt of a 30 percent evaluation for his service-connected PTSD.  In essence, he contends that his symptoms are of greater severity than what is contemplated by that rating, and he further asserts that his combined service-connected disability picture prevents him from engaging in any type of gainful employment consistent with his skills, education, and training.  

The Veteran's combined disability rating is 80 percent.  Nonetheless, he contends that he is prevented from engaging in work as due to service-connected disablement and that a TDIU should be awarded.  This claim is inextricably intertwined with the development necessary for the claimed higher rating for PTSD, and no adjudication can occur with respect to this issue until a final adjudication has been made with respect to the contended higher rating.  

With regard to that claimed higher rating, it is noted that the Veteran was examined in July 2012, and at that time, the examiner explained that the symptoms present were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent ability to perform occupational tasks.  Despite this conclusion, which corresponds to the Veteran meeting the criteria for a 30 percent rating, it was noted that near-continuous panic was present in addition to difficulties in maintaining effective work and social relationships.  The Veteran experienced depression and anxiety as associated with service-connected PTSD, engaged in avoidance behaviors, had marked diminished interest in "significant activities," and experienced detachment and estrangement from others.  An addendum opinion afforded subsequent to this opinion noted that it was not the examiner's conclusion that the service-connected PTSD, in and of itself, prevented employment (focus on the combination of physical and psychiatric disablement as preventative of employment was, however, implied).  

An earlier examination, dated in May 2009, also showed the Veteran as having no impairments in the "activities of daily living."  There is minimal explanation as to why this was indicated, as the Veteran did report significant marital strife (e.g. that he and his wife were like "roommates") as well as occupational complaints relating to his ability to cooperate with others.  

In essence, there is some apparent conflict in the symptoms reported in the 2009 and 2012 VA examination reports with respect to how occupational and social functioning are impacted by service-connected PTSD.  The Veteran has not worked since 1992, and in a Travel Board hearing with the undersigned, he reported that his daily activities entail drinking soda and smoking cigarettes.  While the Veteran reported being married, he stated that his relationship is one of convenience and that there is difficulty in maintaining the marriage.  He also reported being unable to be around people for any length of time, which, at least potentially, is suggestive of greater social and occupational impairment than what was reported in 2009 and 2012.  The Veteran does not believe that the 2009 and 2012 VA examiners adequately considered the true nature of his strained relationship with his spouse when opining on social functioning, and by noting that he has significant difficulty in even leaving the home (stated that he only leaves to purchase cigarettes and that his food is brought to him by a family member), he has alleged that his condition was and continues to be of a greater severity than what was evaluated at that time.  

In reviewing the Veteran's testimony, it is noted that he is competent to report that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, in his reports of a more severe stress to his marriage and of inabilities to tolerate groups of people, he has made competent assertions of symptoms which, potentially, speak to the severity of his condition.  As he is not a mental health professional, however, his own opinions with respect to the impact such symptoms have on occupational and social functioning, as well as his interpretation of a Global Assessment of Functioning (GAF) score in relation to such functioning, are beyond his level of expertise as a layperson.  Id.  

In essence, the 2012 examination report does appear to have described symptomatology that is more consistent with what is described for higher ratings; however, its conclusion is that such symptoms are consistent only with occupational and social functioning impairment with occasional decrease in work efficiency.  The reasoning for such conflict and for the ultimate medical conclusion with respect to occupational and social functioning has not been expressed, and thus, there is little probative value that can be placed in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given this, as well as the continuing allegations of more severe symptoms by the Veteran, a new, comprehensive VA examination addressing the severity of the service-connected PTSD is to be afforded.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  In the narrative portion of the examination report, the level of specific occupational and social impairment should be expressed as well as an explanation, in light of the noted symptoms, as to why such impairments exist.  The Veteran's allegations of inabilities to work with others and of a deteriorating marital relationship, as due to the PTSD, should be specifically addressed.  

Moreover, while there was some discussion made with respect to the overall impact of the Veteran's PTSD on his employability, the claim should, subsequent to the psychiatric examination, be referred to an internal medicine specialist for an opinion as to if the entirety of the service-connected disability picture, in whole or in part, prevents the Veteran from engaging in any type of substantially gainful employment.  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA psychiatric and internal medicine examinations to address the following:  

a)  The psychiatric examiner is asked to determine the current level of severity of service-connected PTSD.  Following completion of the mental status examination and review of the relevant evidence in the claims file, it is asked that an opinion be offered which addresses the current level of occupational and social impairment associated with the PTSD.  The Veteran's specific symptoms should be discussed, with particular attention to his reported marital problems and alleged inability to tolerate others in close proximity, and a GAF score should be provided.  A rationale explaining why the Veteran's symptoms produce occupational and social impairment at the assessed degree should be provided.  

b)  The internist is asked to review the claims file and to conduct an examination of the Veteran.  Following this, an opinion should be offered regarding as to if it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, which include PTSD, tinnitus (10 percent disabling), residuals of a left pneumothorax (10 percent disabling), lumbosacral strain (10 percent disabling), degenerative disc disease of the cervical spine (10 percent disabling), left knee flexion limitation (10 percent disabling), left knee extension limitation (30 percent disabling), and patellofemoral syndrome of the left knee (10 percent disabling), alone or in combination, prevent the Veteran from engaging in or maintaining any type of substantially gainful employment.  Rationales for all opinions should be associated with the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


